Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 14, the recitation of, “and snags and scallop shaped formation” should recite, “, and scallop shaped formations”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid (US 2008/0044273 A1).

    PNG
    media_image1.png
    454
    645
    media_image1.png
    Greyscale

Regarding Claim 1, Khalid discloses a process for additively controlled surface features of a gas turbine engine casing (413, figure 4A also reproduced/annotated above) comprising:
forming the casing having an inner surface (412, figure 4A) and an outer surface (see annotated figure 4A) opposite said inner surface (see figure 4A)
forming a surface feature (see annotated figure 4A) on said casing proximate said inner surface (see annotated figure 4A), wherein said surface feature comprises a structure on said inner surface (see annotated figure 4A) configured to at least one of align and misalign with respect to a flow direction of a working fluid in a flow path of said casing (see surface features aligning with flow direction, annotated figure 4A); wherein said surface feature is one of selected from the group consisting of dimples, ridges, nubs, lumps, protuberances, furrows, voids, gaps, fissures, hollows, trenches, pockets, bumps, lumps, knobs, projections, protrusions, prominences, outcrops, outgrowths, juts, jags, and snags and scallop shaped formation (see surface features being protrusions, annotated figure 4A).
Regarding Claim 3, the claim contains further limitations of the scallop shaped formations which is optional as recited in Claim 1, consequently, Khalid discloses Claim 3.
Regarding Claim 6, Khalid discloses forming said surface feature extending from the inner surface substantially perpendicular to the flow direction (see annotated figure 4A).
Regarding Claim 7, Khalid discloses that said surface feature comprises the same material composition as said casing (surface features are part of the casing, thus, has the same material composition as the casing, see annotated figure 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Seince et al (US 2018/0281115 A1) hereinafter referred to as Seince.
Regarding Claim 5, Khalid discloses all of the limitations of Claim 1 as discussed above, but is silent on forming said surface feature along with the casing by use of additive manufacturing.
Seince relates to manufacturing a turbomachinery part such as a casing which is in the same field of endeavor as the claimed invention and teaches of additively manufacturing a casing (see Para 1 Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the casing of Khalid manufactured via additive manufacturing as taught by Seince, and thereby form the surface feature along with the casing by use of additive manufacturing. Doing so provides a simple manufacturing method of forming the casing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0147989 A1 relates to a fan casing including a surface feature (see figure 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Primary Examiner, Art Unit 3745